Title: From Alexander Hamilton to George Washington, [27 November 1792]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, November 27, 1792]

The Secretary of the Treasury presents his respects to the President. The execution of the process by the marshal himself is, for many reasons, so important that it does not appear possible to dispense with it. If there should be any failure in the Deputy it would probably furnish a topic of censure and a source of much embarrassment. The impediment in point of health is to be regretted, but, it would seem, must be surmounted.
November 27, 1792.
